EX-99.1 For Additional Information, please contact CTSLink Customer Service JPMCC Commercial Mortgage Securities Trust 2017-JP6 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2017-JP6 Payment Date: 9/15/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail Interest Shortfall Reconciliation Detail 23 - 24 Supplemental Reporting 25 Operating Advisor/ Depositor Master Servicer Special Servicer Asset Representations Reviewer Midland Loan Services, a Division of PNC J.P. Morgan Chase Commercial Mortgage Rialto Capital Advisors, LLC Pentalpha Surveillance LLC Bank, National Association Securities Corp. th Avenue, Suite 400 375 North French Road 10851 Mastin Street, Suite 300 Miami, FL 33172 Suite 100 383 Madison Avenue Overland Park, KS 66210 Amherst, NY 14228 New York, NY 10179 Contact: Kunal Singh Contact: Heather Wagner Contact:Thekla Salzman Contact: Don Simon Phone Number: (212) 834-5467 Phone Number: (913) 253-9570 Phone Number: (305) 229-6465 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and if applicable, any special notices and any credit risk retention notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Pass-Through Class CUSIP Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Distribution Balance Subordination Fund Expenses Level (1) A-1 48128KAQ4 1.930600% 26,228,000.00 25,657,640.30 269,624.11 41,278.87 0.00 0.00 310,902.98 25,388,016.19 30.03% A-2 48128KAR2 3.050000% 123,971,000.00 123,971,000.00 0.00 315,092.96 0.00 0.00 315,092.96 123,971,000.00 30.03% A-3 48128KAS0 3.108500% 86,731,000.00 86,731,000.00 0.00 224,669.43 0.00 0.00 224,669.43 86,731,000.00 30.03% A-4 48128KAT8 3.223800% 80,000,000.00 80,000,000.00 0.00 214,920.00 0.00 0.00 214,920.00 80,000,000.00 30.03% A-5 48128KAU5 3.489800% 200,074,000.00 200,074,000.00 0.00 581,848.54 0.00 0.00 581,848.54 200,074,000.00 30.03% A-SB 48128KBA8 3.282900% 33,632,000.00 33,632,000.00 0.00 92,008.74 0.00 0.00 92,008.74 33,632,000.00 30.03% A-S 48128KAX9 3.743800% 76,695,000.00 76,695,000.00 0.00 239,275.62 0.00 0.00 239,275.62 76,695,000.00 20.27% B 48128KAY7 3.946100% 34,415,000.00 34,415,000.00 0.00 113,170.86 0.00 0.00 113,170.86 34,415,000.00 15.89% C 48128KAZ4 4.006420% 34,415,000.00 34,415,000.00 0.00 114,900.78 0.00 0.00 114,900.78 34,415,000.00 11.51% D 48128KAA9 4.756420% 9,832,000.00 9,832,000.00 0.00 38,970.93 0.00 0.00 38,970.93 9,832,000.00 10.26% E-RR 48128KAD3 4.756420% 29,499,000.00 29,499,000.00 0.00 116,924.69 0.00 0.00 116,924.69 29,499,000.00 6.51% F-RR 48128KAF8 4.756420% 16,715,000.00 16,715,000.00 0.00 66,252.96 0.00 0.00 66,252.96 16,715,000.00 4.38% G-RR 48128KAH4 4.756420% 7,867,000.00 7,867,000.00 0.00 31,182.30 0.00 0.00 31,182.30 7,867,000.00 3.38% NR-RR 48128KAK7 4.756420% 26,548,166.00 26,548,166.00 0.00 105,228.52 0.00 0.00 105,228.52 26,548,166.00 0.00% R 48128KAL5 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Z 48128KAP6 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 786,622,166.00 786,051,806.30 269,624.11 2,295,725.20 0.00 0.00 2,565,349.31 785,782,182.19 Original Beginning Ending Class CUSIP Pass-Through Notional Notional Interest Prepayment Total Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 48128KAV3 1.484177% 627,331,000.00 626,760,640.30 775,186.41 0.00 775,186.41 626,491,016.19 X-B 48128KAW1 0.780160% 68,830,000.00 68,830,000.00 44,748.67 0.00 44,748.67 68,830,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Additional Trust Balance Distribution Distribution Penalties Balance Fund Expenses A-1 48128KAQ4 978.25378603 10.28001029 1.57384741 0.00000000 0.00000000 967.97377574 A-2 48128KAR2 1,000.00000000 0.00000000 2.54166668 0.00000000 0.00000000 1,000.00000000 A-3 48128KAS0 1,000.00000000 0.00000000 2.59041669 0.00000000 0.00000000 1,000.00000000 A-4 48128KAT8 1,000.00000000 0.00000000 2.68650000 0.00000000 0.00000000 1,000.00000000 A-5 48128KAU5 1,000.00000000 0.00000000 2.90816668 0.00000000 0.00000000 1,000.00000000 A-SB 48128KBA8 1,000.00000000 0.00000000 2.73574988 0.00000000 0.00000000 1,000.00000000 A-S 48128KAX9 1,000.00000000 0.00000000 3.11983337 0.00000000 0.00000000 1,000.00000000 B 48128KAY7 1,000.00000000 0.00000000 3.28841668 0.00000000 0.00000000 1,000.00000000 C 48128KAZ4 1,000.00000000 0.00000000 3.33868313 0.00000000 0.00000000 1,000.00000000 D 48128KAA9 1,000.00000000 0.00000000 3.96368287 0.00000000 0.00000000 1,000.00000000 E-RR 48128KAD3 1,000.00000000 0.00000000 3.96368318 0.00000000 0.00000000 1,000.00000000 F-RR 48128KAF8 1,000.00000000 0.00000000 3.96368292 0.00000000 0.00000000 1,000.00000000 G-RR 48128KAH4 1,000.00000000 0.00000000 3.96368374 0.00000000 0.00000000 1,000.00000000 NR-RR 48128KAK7 1,000.00000000 0.00000000 3.96368322 0.00000000 0.00000000 1,000.00000000 R 48128KAL5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Z 48128KAP6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Beginning Ending Class CUSIP Notional Interest Prepayment Notional Amount Distribution Penalties Amount X-A 48128KAV3 999.09081537 1.23568963 0.00000000 998.66101976 X-B 48128KAW1 1,000.00000000 0.65013323 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 786,051,807.04 786,051,807.04 269,624.11 0.00 0.00 0.00 785,782,182.93 785,782,182.93 269,624.11 Certificate Interest Reconciliation Accrued Net Aggregate Distributable Distributable Remaining Unpaid Accrual Accrual WAC CAP Interest Interest Class Certificate Prepayment Certificate Certificate Interest Distributable Dates Days Shortfall Shortfall/(Excess) Distribution Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 08/01/2017 - 08/30/2017 30 41,278.87 0.00 41,278.87 0.00 0.00 0.00 41,278.87 0.00 A-2 08/01/2017 - 08/30/2017 30 315,092.96 0.00 315,092.96 0.00 0.00 0.00 315,092.96 0.00 A-3 08/01/2017 - 08/30/2017 30 224,669.43 0.00 224,669.43 0.00 0.00 0.00 224,669.43 0.00 A-4 08/01/2017 - 08/30/2017 30 214,920.00 0.00 214,920.00 0.00 0.00 0.00 214,920.00 0.00 A-5 08/01/2017 - 08/30/2017 30 581,848.54 0.00 581,848.54 0.00 0.00 0.00 581,848.54 0.00 A-SB 08/01/2017 - 08/30/2017 30 92,008.74 0.00 92,008.74 0.00 0.00 0.00 92,008.74 0.00 X-A 08/01/2017 - 08/30/2017 30 775,186.41 0.00 775,186.41 0.00 0.00 0.00 775,186.41 0.00 X-B 08/01/2017 - 08/30/2017 30 44,748.67 0.00 44,748.67 0.00 0.00 0.00 44,748.67 0.00 A-S 08/01/2017 - 08/30/2017 30 239,275.62 0.00 239,275.62 0.00 0.00 0.00 239,275.62 0.00 B 08/01/2017 - 08/30/2017 30 113,170.86 0.00 113,170.86 0.00 0.00 0.00 113,170.86 0.00 C 08/01/2017 - 08/30/2017 30 114,900.78 0.00 114,900.78 0.00 0.00 0.00 114,900.78 0.00 D 08/01/2017 - 08/30/2017 30 38,970.93 0.00 38,970.93 0.00 0.00 0.00 38,970.93 0.00 E-RR 08/01/2017 - 08/30/2017 30 116,924.69 0.00 116,924.69 0.00 0.00 0.00 116,924.69 0.00 F-RR 08/01/2017 - 08/30/2017 30 66,252.96 0.00 66,252.96 0.00 0.00 0.00 66,252.96 0.00 G-RR 08/01/2017 - 08/30/2017 30 31,182.30 0.00 31,182.30 0.00 0.00 0.00 31,182.30 0.00 NR-RR 08/01/2017 - 08/30/2017 30 105,228.52 0.00 105,228.52 0.00 0.00 0.00 105,228.52 0.00 Totals 3,115,660.28 0.00 3,115,660.28 0.00 0.00 0.00 3,115,660.28 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 25 Other Required Information Available Distribution Amount (1) 3,385,284.39 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Most Recent Number Group Reduction ASER Appraisal Effected Amount Reduction Date Controlling Class Information Controlling Class: NR-RR Effective as of: 6/16/2017 None Directing Certificateholder Other Identity under which the Directing Certificateholder or it's parent entity primarily operates:RREF III-D AIV RR, LLC. Effective as of: 6/16/2017 Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,131,439.70 Master Servicing Fee - Midland Loan Services 7,363.80 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 5,618.09 Deferred Interest 0.00 CREFC® Intellectual Property Royalty License Fee 338.44 ARD Interest 0.00 Operating Advisor Fee - Pentalpha Surveillance LLC 2,052.94 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee - Pentalpha Surveillance LLC 406.13 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Total Fees 15,779.40 Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Total Interest Collected 3,131,439.70 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 269,624.11 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Excess of Prior Principal Amounts paid 0.00 Non-Recoverable Advances 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Principal Adjustments 0.00 Total Additional Trust Fund Expenses 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 269,624.11 Payments to Certificateholders & Others: Other: Interest Distribution 3,115,660.28 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 269,624.11 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 3,385,284.39 Total Funds Collected 3,401,063.81 Total Funds Distributed 3,401,063.79 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 25 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of WAM Weighted # of Scheduled % of WAM WAC Weighted Agg. WAC State Agg. Balance Loans Balance (2) Avg DSCR (1) Props Balance (2) Avg DSCR (1) Bal. Bal. 9,999,999 or less 16 117,566,421.38 14.96 110 5.0103 1.731412 California 8 163,007,568.17 20.74 100 4.2027 2.235583 Colorado 3 80,725,331.66 10.27 90 5.1639 1.528073 10,000,000 to 19,999,999 11 149,149,449.48 18.98 114 4.9998 1.872777 Connecticut 1 13,800,000.00 1.76 114 5.1500 1.530000 20,000,000 to 24,999,999 7 153,975,678.20 19.60 92 4.8716 1.604528 Florida 7 51,938,733.92 6.61 114 5.0768 1.518688 25,000,000 to 49,999,999 6 201,871,633.87 25.69 93 4.7497 1.647796 Georgia 2 12,070,481.69 1.54 116 5.0182 2.032044 50,000,000 or greater 2 163,219,000.00 20.77 102 3.6236 2.634101 Illinois 18 9,000,000.00 1.15 115 4.7150 2.560000 Indiana 2 7,875,000.00 1.00 115 4.8800 1.450000 Totals 42 785,782,182.93 100.00 101 4.6261 1.899402 Kansas 2 4,462,500.00 0.57 115 4.8800 1.450000 Michigan 5 58,300,198.94 7.42 115 4.4663 2.145514 Missouri 1 2,850,000.00 0.36 115 4.8800 1.450000 New Mexico 1 6,223,348.82 0.79 116 5.1600 1.530000 New York 2 138,000,000.00 17.56 117 3.7652 2.506812 North Carolina 1 5,457,681.35 0.69 115 5.2700 2.210000 Ohio 1 9,170,000.00 1.17 115 4.9100 1.670000 Pennsylvania 4 51,753,590.11 6.59 114 5.2315 1.499235 Puerto Rico 2 12,504,275.87 1.59 116 5.1500 1.280000 South Carolina 1 12,794,786.48 1.63 111 4.6370 1.580000 Texas 6 112,550,386.97 14.32 63 5.0529 1.435282 Utah 1 9,200,000.00 1.17 115 5.0050 1.580000 Vermont 4 24,098,298.93 3.07 81 5.2380 1.550000 See footnotes on last page of this section. Totals 72 785,782,182.93 100.00 101 4.6261 1.899402 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) % of % of Debt Service # of Scheduled WAM WAC Weighted Property # of Scheduled Agg. WAM WAC Weighted Agg. Coverage Ratio Loans Balance Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.49 or less 16 261,777,197.37 33.31 90 5.1300 1.377447 Industrial 4 33,825,000.00 4.30 115 4.5814 2.274331 1.50 to 1.74 9 112,476,434.23 14.31 107 5.0874 1.566778 Lodging 6 77,836,086.14 9.91 113 5.0627 2.098431 1.75 to 1.99 8 178,868,583.33 22.76 107 4.4086 1.888353 Mixed Use 1 3,953,590.11 0.50 115 5.2160 1.470000 2.00 to 2.24 2 13,082,681.35 1.66 115 5.0019 2.105090 Multi-Family 27 69,720,967.02 8.87 75 5.1255 1.613214 2.25 or greater 7 219,577,286.65 27.94 105 3.9440 2.688800 Office 13 409,931,293.75 52.17 98 4.3874 2.013057 Retail 16 175,327,745.90 22.31 108 4.7653 1.635395 Totals 42 785,782,182.93 100.00 101 4.6261 1.899402 Self Storage 5 15,187,500.00 1.93 115 4.8800 1.450000 Totals 72 785,782,182.93 100.00 101 4.6261 1.899402 Note Rate Seasoning % of Note # of Scheduled % of WAM Weighted # of Scheduled WAM Weighted Agg. WAC Seasoning Agg. WAC Rate Loans Balance (2) Avg DSCR (1) Loans Balance (2) Avg DSCR (1) Bal. Bal. 3.99999% or less 3 183,219,000.00 23.32 103 3.5904 2.559425 12 months or less 42 785,782,182.93 100.00 101 4.6261 1.899402 4.00000% to 4.49999% 3 84,300,000.00 10.73 116 4.1186 2.182444 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.50000% to 4.99999% 13 161,010,132.84 20.49 106 4.7884 1.735133 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 5.00000% or greater 23 357,253,050.09 45.46 94 5.2040 1.568152 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 42 785,782,182.93 100.00 101 4.6261 1.899402 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 42 785,782,182.93 100.00 101 4.6261 1.899402 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) % of Anticipated Remaining # of Scheduled WAM WAC Weighted Agg. Term (2) Loans Balance (2) Avg DSCR (1) Bal. 84 months or less 7 217,317,685.90 27.66 65 4.6505 1.763695 85 months to119 months 35 568,464,497.03 72.34 115 4.6168 1.951281 120 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 42 785,782,182.93 100.00 101 4.6261 1.899402 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI % of Remaining Amortization # of Scheduled WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Agg. WAC Agg. Term Loans Balance (2) Avg DSCR (1) Recent NOI Loans Balance (2) Avg DSCR (1) Bal. Bal. Interest Only 8 268,919,000.00 34.22 107 3.9939 2.420250 Underwriter's Information 34 688,238,391.90 87.59 99 4.5667 1.897609 354 months or less 12 195,053,202.09 24.82 94 5.0758 1.476177 12 months or less 8 97,543,791.03 12.41 113 5.0459 1.912055 355 months or greater 22 321,809,980.84 40.95 100 4.8819 1.720680 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 Totals 42 785,782,182.93 100.00 101 4.6261 1.899402 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 42 785,782,182.93 100.00 101 4.6261 1.899402 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312582 1 OF New York NY 309,656.59 0.00 3.669% N/A 6/1/27 N 98,000,000.00 98,000,000.00 9/1/17 30312583 2 OF San Francisco CA 199,634.82 0.00 3.555% N/A 4/6/24 N 65,219,000.00 65,219,000.00 9/6/17 30312589 3 OF Farmers Branch TX 196,230.28 42,780.81 5.342% N/A 4/1/22 N 42,658,242.07 42,615,461.26 9/1/17 30312590 4 RT New York NY 137,777.78 0.00 4.000% 5/1/27 5/1/29 N 40,000,000.00 40,000,000.00 9/1/17 30312592 5 OF Denver CO 141,856.00 0.00 5.148% N/A 4/1/22 N 32,000,000.00 32,000,000.00 9/1/17 30312593 6 OF Bingham Farms MI 113,554.72 0.00 4.254% N/A 5/1/27 N 31,000,000.00 31,000,000.00 9/1/17 30312594 7 OF Burbank CA 125,368.07 36,006.44 4.732% N/A 2/1/27 N 30,766,847.39 30,730,840.95 9/1/17 30312595 8 LO Colorado Springs CO 111,340.48 27,755.79 5.060% N/A 2/1/27 N 25,553,087.45 25,525,331.66 9/1/17 30312596 9 MF Various VT 108,805.93 24,509.69 5.238% N/A 6/1/24 N 24,122,808.62 24,098,298.93 9/1/17 30312597 10 OF Aurora CO 105,882.22 0.00 5.300% N/A 1/6/27 N 23,200,000.00 23,200,000.00 9/6/17 30312598 11 RT Humble TX 87,242.70 0.00 4.574% N/A 5/1/22 N 22,150,000.00 22,150,000.00 9/1/17 30312599 12 RT Wellington FL 96,995.56 0.00 5.120% N/A 4/6/27 N 22,000,000.00 22,000,000.00 9/6/17 30312600 13 MF Houston TX 94,569.91 23,468.21 5.096% N/A 12/1/21 N 21,550,847.48 21,527,379.27 9/1/17 30312601 14 OF Fort Washington PA 95,480.00 0.00 5.280% N/A 3/6/27 N 21,000,000.00 21,000,000.00 9/6/17 30312604 15 OF Sunnyvale CA 57,167.50 0.00 3.319% N/A 4/1/27 N 20,000,000.00 20,000,000.00 9/1/17 30312605 16 RT Various Various 88,363.30 24,158.53 5.150% N/A 5/6/27 N 19,925,329.99 19,901,171.46 9/6/17 30312606 17 SS Various Various 63,821.25 0.00 4.880% N/A 4/6/27 N 15,187,500.00 15,187,500.00 9/6/17 30312607 18 OF Bristol PA 66,495.00 0.00 5.400% N/A 2/6/27 N 14,300,000.00 14,300,000.00 9/6/17 30312608 19 LO Modesto CA 65,051.78 0.00 5.320% N/A 1/1/27 N 14,200,000.00 14,200,000.00 9/1/17 30312609 20 RT Bridgeport CT 61,199.17 0.00 5.150% 3/6/27 3/6/37 N 13,800,000.00 13,800,000.00 9/6/17 30312610 21 IN Romulus MI 47,643.56 0.00 4.160% N/A 4/6/27 N 13,300,000.00 13,300,000.00 9/6/17 30312611 22 LO Clemson SC 51,151.00 15,471.62 4.637% N/A 12/1/26 N 12,810,258.10 12,794,786.48 9/1/17 30312612 23 RT Philadelphia PA 53,410.42 0.00 4.962% N/A 4/6/27 N 12,500,000.00 12,500,000.00 8/6/17 30312613 24 OF Tallahassee FL 52,394.91 13,586.60 4.951% N/A 3/6/27 N 12,289,578.14 12,275,991.54 9/6/17 30312614 25 LO Elk Grove CA 47,070.92 0.00 5.206% N/A 1/1/27 N 10,500,000.00 10,500,000.00 9/1/17 30312615 26 OF Bakersfield CA 45,772.57 0.00 5.116% N/A 1/6/27 N 10,390,000.00 10,390,000.00 9/6/17 30312616 27 MF Houston TX 42,393.20 10,340.89 5.066% N/A 5/1/22 N 9,717,887.33 9,707,546.44 9/1/17 30312617 28 LO Augusta GA 40,175.07 10,171.33 4.980% N/A 5/6/27 N 9,368,457.98 9,358,286.65 9/6/17 30312618 29 RT Macomb Township MI 42,293.61 9,574.24 5.267% N/A 3/6/27 N 9,325,072.65 9,315,498.41 9/6/17 30312619 30 OF South Jordan UT 39,650.72 0.00 5.005% N/A 4/6/27 N 9,200,000.00 9,200,000.00 9/6/17 30312620 31 RT Aurora OH 38,771.27 0.00 4.910% N/A 4/6/27 N 9,170,000.00 9,170,000.00 9/6/17 30312621 32 MF Various IL 36,541.25 0.00 4.715% N/A 4/6/27 N 9,000,000.00 9,000,000.00 9/6/17 30312622 33 RT Katy TX 35,879.06 0.00 5.020% N/A 4/6/27 N 8,300,000.00 8,300,000.00 9/6/17 30312623 34 IN Dallas TX 33,744.79 0.00 4.750% N/A 5/1/27 N 8,250,000.00 8,250,000.00 9/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312624 35 IN Orlando FL 31,582.33 0.00 4.810% N/A 4/6/27 N 7,625,000.00 7,625,000.00 9/6/17 30312625 36 RT Ventura CA 26,524.98 0.00 4.813% N/A 4/6/27 N 6,400,000.00 6,400,000.00 9/6/17 30312626 37 RT Albuquerque NM 27,681.22 6,483.94 5.160% N/A 5/6/27 N 6,229,832.76 6,223,348.82 9/6/17 30312627 38 RT Corona CA 23,509.30 6,204.59 4.898% N/A 4/6/27 N 5,573,931.81 5,567,727.22 9/6/17 30312628 39 LO Charlotte NC 24,804.56 8,218.99 5.270% N/A 4/6/27 N 5,465,900.34 5,457,681.35 9/6/17 30312629 40 MF Various FL 25,702.46 6,802.12 5.533% N/A 1/6/27 N 5,394,544.50 5,387,742.38 9/6/17 30312630 41 IN Miami FL 20,473.30 0.00 5.113% N/A 4/6/27 N 4,650,000.00 4,650,000.00 9/6/17 30312631 42 MU Pittsburgh PA 17,776.14 4,090.32 5.216% N/A 4/6/27 N 3,957,680.43 3,953,590.11 9/6/17 Totals 3,131,439.70 269,624.11 786,051,807.04 785,782,182.93 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI (1) NOI (1) Date Date 30312582 1 Office New York NY 98,000,000.00 0.00 0.00 30312583 2 Office San Francisco CA 65,219,000.00 0.00 0.00 30312589 3 Office Farmers Branch TX 42,615,461.26 0.00 0.00 30312590 4 Retail New York NY 40,000,000.00 0.00 0.00 30312592 5 Office Denver CO 32,000,000.00 0.00 0.00 30312593 6 Office Bingham Farms MI 31,000,000.00 0.00 0.00 30312594 7 Office Burbank CA 30,730,840.95 0.00 0.00 30312595 8 Lodging Colorado Springs CO 25,525,331.66 0.00 2,888,905.76 1/1/17 6/30/17 30312596 9 Multi-Family Various VT 24,098,298.93 0.00 0.00 30312597 10 Office Aurora CO 23,200,000.00 0.00 0.00 30312598 11 Retail Humble TX 22,150,000.00 0.00 0.00 30312599 12 Retail Wellington FL 22,000,000.00 0.00 0.00 30312600 13 Multi-Family Houston TX 21,527,379.27 0.00 0.00 30312601 14 Office Fort Washington PA 21,000,000.00 0.00 0.00 30312604 15 Office Sunnyvale CA 20,000,000.00 0.00 0.00 30312605 16 Retail Various Various 19,901,171.46 0.00 0.00 30312606 17 Self Storage Various Various 15,187,500.00 0.00 0.00 30312607 18 Office Bristol PA 14,300,000.00 0.00 0.00 30312608 19 Lodging Modesto CA 14,200,000.00 0.00 2,188,429.60 1/1/17 6/30/17 30312609 20 Retail Bridgeport CT 13,800,000.00 0.00 0.00 30312610 21 Industrial Romulus MI 13,300,000.00 0.00 0.00 30312611 22 Lodging Clemson SC 12,794,786.48 0.00 1,407,194.20 1/1/17 6/30/17 30312612 23 Retail Philadelphia PA 12,500,000.00 0.00 0.00 30312613 24 Office Tallahassee FL 12,275,991.54 0.00 1,182,095.06 2/28/17 6/28/17 30312614 25 Lodging Elk Grove CA 10,500,000.00 0.00 2,083,003.44 1/1/17 6/30/17 30312615 26 Office Bakersfield CA 10,390,000.00 0.00 920,940.78 1/1/17 7/31/17 30312616 27 Multi-Family Houston TX 9,707,546.44 0.00 0.00 30312617 28 Lodging Augusta GA 9,358,286.65 0.00 0.00 30312618 29 Retail Macomb Township MI 9,315,498.41 0.00 0.00 30312619 30 Office South Jordan UT 9,200,000.00 0.00 0.00 30312620 31 Retail Aurora OH 9,170,000.00 0.00 0.00 30312621 32 Multi-Family Various IL 9,000,000.00 0.00 0.00 30312622 33 Retail Katy TX 8,300,000.00 0.00 0.00 30312623 34 Industrial Dallas TX 8,250,000.00 0.00 0.00 30312624 35 Industrial Orlando FL 7,625,000.00 0.00 0.00 30312625 36 Retail Ventura CA 6,400,000.00 0.00 642,396.00 5/1/16 4/30/17 30312626 37 Retail Albuquerque NM 6,223,348.82 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI (1) NOI (1) Date Date 30312627 38 Retail Corona CA 5,567,727.22 0.00 0.00 30312628 39 Lodging Charlotte NC 5,457,681.35 0.00 873,928.82 1/1/17 6/30/17 30312629 40 Multi-Family Various FL 5,387,742.38 0.00 0.00 30312630 41 Industrial Miami FL 4,650,000.00 0.00 0.00 30312631 42 Mixed Use Pittsburgh PA 3,953,590.11 0.00 0.00 Total 785,782,182.93 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 25 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 9/15/17 0 0 0 0 0 0 0 0 4.626142% 101 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.602832% 8/17/17 0 0 0 0 0 0 0 0 4.626299% 102 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.602987% 7/17/17 0 0 0 0 0 0 0 0 4.626455% 103 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.603141% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 25 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30312612 23 0 8/6/17 53,356.60 53,356.60 B 12,500,000.00 0.00 Totals 1 53,356.60 53,356.60 12,500,000.00 0.00 Totals By Delinquency Code: Total for Status Code B (1 loan) 53,356.60 53,356.60 12,500,000.00 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 25 Specially Serviced Loan Detail - Part 1 Offering Servicing Resolution Net Remaining Loan Scheduled Property Interest Actual DSCR Note Maturity Document Transfer Strategy State Operating DSCR Amortization Number Balance Type (2) Rate Balance Date Date Date Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 2 Offering Resolution Site Loan Appraisal Appraisal Other REO Document Strategy Inspection Phase 1 Date Comment from Special Servicer Number Date Value Property Revenue Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 25 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest Loan Group on P&I and Servicing Advances Advances Advances Advances Paid Totals 53,356.60 53,356.60 3,231.89 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 25 Modified Loan Detail Offering Loan Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Document Modification Description Number Balance Balance Interest Rate Interest Rate Date Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 25 Historical Liquidated Loan Detail Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Date of Current Current Period Cumulative Loss to Loan Distribution Realized ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Loss to Trust Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Monthly Liquidation Work Out Advances Cross-Reference Contribution Balance Interest) /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/Refunds Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 25 Supplemental Reporting Risk Retention Compliance Pursuant to the PSA and the Credit Risk Retention Agreement, the Certificate Administrator has made available on www.ctslink.com, specifically under the “Risk Retention Compliance” tab for the JPMC 2017- JP6 transaction, certain Information provided to the Certificate Administrator regarding compliance with Credit Risk Retention Rules. Investors should refer to the Certificate Administrator's website for all such information. Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 25
